               Case 3:19-cr-00280-RS Document 256 Filed 03/10/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANDREW M. SCOBLE (CABN 124940)
   ASEEM P. PADUKONE (CABN 298812)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-6401
             Fax: (415) 436-7234
 8           Email: andrew.scoble@usdoj.gov
                    aseem.padukone@usdoj.gov
 9
     Attorneys for United States of America
10
                                    UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                        SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                      ) CASE NO. CR 19-0280 RS (TSH)
                                                    )
15           Plaintiff,                             ) GOVERNMENT’S STATUS CONFERENCE
                                                    ) STATEMENT
16      v.                                          )
                                                    )
17   ROGELIO BELLOSO ALEMAN, et al.,                )
                                                    )
18           Defendants.                            )
                                                    )
19

20

21

22

23

24

25

26

27

28

     GOV’T STATUS CONFERENCE STATEMENT              1
     CR 19-0280 RS (TSH)
                 Case 3:19-cr-00280-RS Document 256 Filed 03/10/21 Page 2 of 3




 1          The parties last appeared before this Court on February 18, 2021 for a discovery status hearing.

 2 At that hearing, the Court stated that it would hold a further status hearing on March 11, 2021, following

 3 the parties’ arguments regarding the defendants’ request for early gang expert disclosures. The

 4 government submits the following discovery updates to supplement its status report to the Honorable

 5 Chief Judge Seeborg filed on March 8, 2021. See Dkt. 251.

 6          I.      Cell Phone Discovery

 7          The government previously believed that it had produced all the fully imaged electronic devices

 8 to the discovery coordinator in this case. When responding to an individual defense counsel’s request

 9 last week, the government discovered that it inadvertently had not produced images of eight electronic

10 devices that had been seized in March 2020. It is preparing these images for immediate production.

11          The government also obtained a search warrant for 11 new devices last month. These phones are

12 currently going through the imaging process. The images will be produced as soon as possible once

13 they become available.

14          II.     Victim Medical Records

15          On March 5, 2021, defense counsel asked the government about its timeline to produce victim

16 medical records. The government assumes that this request is to allow defense counsel to start

17 analyzing the extent of victim injuries and begin working with medical experts. The government has

18 both victim safety and privacy concerns with regards to these records, and initially intended to produce
19 these materials with other attorneys’ eyes’ only materials.

20          In order to strike a balance between the government’s concerns and defense counsel’s interests,

21 the government is willing to produce redacted copies of victim medical records in a forthcoming

22 production, subject to a protective order that makes the records available only to the defendants’

23 attorneys and their experts.

24          III.    Discovery Cost-Containment

25          The government has agreed to meet with the discovery coordinator and defense counsel to

26 brainstorm possible cost-containment measures to deal with the large volume of discovery in this case.

27 The meeting is scheduled to occur on Thursday, March 11, 2021 before that day’s court hearing.

28 //

     GOV’T STATUS CONFERENCE STATEMENT               2
     CR 19-0280 RS (TSH)
               Case 3:19-cr-00280-RS Document 256 Filed 03/10/21 Page 3 of 3




 1          IV.     Next Court Appearance

 2          Defense counsel has expressed a preference for more regular status conferences, to which the

 3 government does not object. The government therefore is available for a status conference in April, but

 4 also is willing to set the next date in May if the Court prefers.

 5

 6 DATED: March 10, 2021                                                         /s/
                                                                  ASEEM PADUKONE
 7                                                                ANDREW SCOBLE
                                                                  Assistant United States Attorneys
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     GOV’T STATUS CONFERENCE STATEMENT                3
     CR 19-0280 RS (TSH)
